429 F.2d 38
70-2 USTC  P 9502
Thomas A. DaBOUL, Petitioner and Appellant, a. COMMISSIONEROF INTERNAL REVENUE, Appellee.
No. 24705.
United States Court of Appeals, Ninth Circuit.
July 6, 1970.

Thomas A. DaBoul, in pro per.
Johnnie M. Walters, Asst. Atty. Gen., Tax Division, Dept. of Justice, K. Martin Worthy, Chief Counsel, I.R.S., Lee A. Jackson, Elmer J. Kelsey, Richard Farber, Dept. of Justice, Washington, D.C., for appellee.
Before CHAMBERS and MERRILL, Circuit Judges, and BYRNE, District Judge.
PER CURIAM:


1
The appeal is dismissed as legally frivolous.


2
The issuance of a statutory notice of deficiency by the commissioner (which was never issued in this case) is necessary before the tax court has jurisdiction.  See Corbett v. Frank, 9 Cir., 293 F.2d 501.


3
If DaBoul was entitled to any relief, he should have proceeded in some United States district court.